Case:19-01117-MER Doc#:25 Filed:08/29/19    Entered:08/29/19 14:59:39 Page1 of 1
                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO
                        The Honorable Michael E. Romero


 In re:
                                         Case No. 19-11659 MER
 LAKE LOVELAND DERMATOLOGY,
 P.C.                                    Chapter 11

      Debtor.

 LAKE LOVELAND DERMATOLOGY,              Adversary No. 19-1117 MER
 P.C. and KEVIN JOHN MOTT

      Plaintiffs

 v.

 PATRICK LILLIS and TRACY AMICK

      Defendants

                            NOTICE OF HEARING

             PLEASE TAKE NOTICE that the Court will hear oral arguments on
Plaintiffs’ Motion for Leave to File Amended Complaint Pursuant to
F.R.C.P. 15(a) and the response and reply thereto on Wednesday,
September 18, 2019, at 10:30 a.m. in Courtroom C, U.S. Custom House,
721 19th Street, Denver, Colorado.

DATED: August 29, 2019             BY ORDER OF THE COURT:

                                   KENNETH S. GARDNER, CLERK

                                   By:     Deborah L. Beatty, Deputy Clerk
                                           United States Bankruptcy Court
                                           U.S. Custom House
                                           721 19th Street
                                           Denver, Colorado 80202-2508
